Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 1 of 7




            EX. 28
         Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 2 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

STEPHANIE SHIPP,                                 §
                                                 §
                       Plaintiff,                §
                                                 §
V.                                               §        CIVIL ACTION NO. 1:18-cv-00760-LY
                                                 §
                                                 §
CHARTER COMMUNICATIONS, INC.                     §
                                                 §
                  Defendant.
______________________________________________________________________________

                   DECLARATION OF KRISTINE LAWRENCE
______________________________________________________________________________

       My name is Kristine Lawrence. I am over 18 years of age, of sound mind, and am

competent and capable of making this declaration. The facts stated herein are within my personal

knowledge and are true and correct.

       1.      I am currently a Director of Human Resources for Charter Communications, Inc. I

was previously a Manager of Human Resources for Time Warner Cable for twelve years before

its May 2016 merger with Charter Communications. Throughout 2016, I supported the outside

business sales organization, which included Chris Matthews’ hospitality sales team in Texas. At

that time, I reported to Senior Director of Human Resources Tammy Zimmerman.

       2.      Stephanie Shipp was a Major Account Executive on Mr. Matthews’ team in 2016.

In January 2016, a geographical realignment occurred throughout the then-Time Warner Cable

sales organization that impacted the hospitality sales team in Texas. In particular, Texas was split

into two geographic regions: (1) North Texas to be overseen by Manager Steve Johanknecht and

(2) Central & South Texas to be overseen by Mr. Matthews. This geographic realignment resulted




                                            Page 1 of 6
        Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 3 of 7




in Ms. Shipp and others like her who served the Central and South Texas area to start reporting to

Mr. Matthews beginning on January 22, 2016.

       3.      Previously, the Texas hospitality sales team had been divided, not geographically,

but rather between Major Account Executives reporting to Mr. Johanknecht and Account

Managers reporting to Mr. Matthews. Because Ms. Shipp was a Major Account Executive in 2015,

she thus reported to Mr. Johanknecht at that time.

       4.      I had several conversations with Ms. Shipp in February and March 2016 regarding

her move from Mr. Johanknecht’s team to Mr. Matthews’s team and her overall interaction with

Mr. Matthews. Although she told me during our conversations that she wanted to move back to

Mr. Johanknecht’s team, she never mentioned or suggested that she wanted to do so because Mr.

Matthews had discriminated against her in any way. She also never suggested that Mr. Matthews

was treating her differently in comparison to her coworkers—whether because she is a woman,

because of her age, because she took just over a week of FMLA leave, or for any other reason, be

it EEO-related or not. Instead, Ms. Shipp’s concerns focused solely on the different management

style that Mr. Matthews displayed in comparison to her previous manager, Mr. Johanknecht.

       5.      During these February and March 2016 conversations, Ms. Shipp did express her

feeling that Mr. Matthews was being a bully, appeared impatient with her, and used a tone of voice

she did not like. Her complaints though were in the context of Mr. Matthews requiring her, along

with the rest of his team, to complete a weekly Excel spreadsheet reflecting sales forecasts.

Although I do not remember Mr. Shipp’s exact wording as to her complaint about Mr. Matthews’

tone, I do recall that she felt Mr. Matthews talked down to her. However, she never once told me

that Mr. Matthews had yelled at her. She likewise never told me that Mr. Matthews had slammed

a desk, wall, or anything else in anger. She also never told me that Mr. Matthews had made any




                                           Page 2 of 6
         Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 4 of 7




negative comments about her weight, her gender, her age, her use of FMLA leave, or anything else

similar. I can say this affirmatively, because if Ms. Shipp had made me aware of any such

comments or slamming of desks or walls, I would have investigated it further and addressed it with

Mr. Matthews. Similarly, if Ms. Shipp had ever indicated her concerns about Mr. Matthews related

to an EEO category or characteristic (like gender, age, or use of FMLA leave), I would have

referred the matter to Employee Relations for further handling.

       6.      From the context of my conversations with both Ms. Shipp and Mr. Matthews in

February and March 2016, it appeared they had a personality conflict that led to poor

communication. I thus decided to hold a mediation session with the two of them in an effort to

improve their communication and working relationship. Because I office in Charlotte, North

Carolina, I attended this mediation session by phone while Mr. Matthews and Ms. Shipp appeared

together in person in Austin, Texas.

       7.      From my perspective, the mediation session held on April 5, 2016, went well and

ended on a positive and hopeful note. I believed it was successful in resolving Ms. Shipp’s work-

related concerns because Ms. Shipp never contacted me again—that is until she sent an email

resigning her employment in the early morning hours of June 7, 2016.

       8.      On April 18, 2016, I was forwarded Ms. Shipp’s complaint to Charter’s Ethics

Department regarding a comment Mr. Matthews had made on someone else’s personal Facebook

post the year prior. This was the first time I knew or heard anything about this Facebook post. Ms.

Shipp had not mentioned it to me in any of our prior conversations. She likewise never complained

about the person responsible for the original Facebook post, Darrell Seybold. To the contrary,

during our February and March conversations, she had told me that she had a good working

relationship with Mr. Seybold and had “loved” reporting to him.




                                           Page 3 of 6
         Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 5 of 7




       9.       Because of the nature of Ms. Shipp’s complaint, I deferred its handling to the Ethics

Department and took direction as provided from that Department thereafter. In accordance with

the direction I was given, I, along with their Directors, spoke to both Matthews and Seybold. I was

not directed to take any further action.

       10.      Although Ms. Shipp resigned her employment on June 7, 2016, Ms. Shipp never

once received any corrective action from Mr. Matthews. At no time between January 2016 and

June 2016 did Mr. Matthews send me any draft or proposed documented coaching, written

warning, or any other type of corrective or disciplinary action, which he would be required to do

under the applicable policies and procedures at the time. Ms. Shipp’s position and essential job

duties also remained the same throughout this nearly six month time period that she reported to

Mr. Matthews.

       11.      As for Debbie “Sunny” Broam, she too never contacted me about any EEO-type of

concerns. Ms. Broam instead contacted me only about quota relief for the time she was out on

FMLA leave and the return of her sales accounts and opportunities that had been moved to other

salespeople while she was out on FMLA leave. As I learned and communicated to Ms. Broam, she

received quota relief due to her time away as determined by Charter’s Sales Operations

Department. Neither Mr. Matthews nor anyone else in Ms. Broam’s management chain had any

input on the quota relief Ms. Broam received.

       12.      As for her sales accounts, Mr. Matthews returned most if not all that had be assigned

to others within days of Ms. Broam’s return from leave. However, around this same time period,

Charter’s Sales Science Department had created a new sales modules, which meant for Ms. Broam

that her new module contained a mix of pre-FMLA leave accounts and opportunities along with




                                            Page 4 of 6
         Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 6 of 7




some new accounts and opportunities. The creation of her new sales module was not at the behest

of Mr. Matthews, but rather was in accordance with the company’s regular practice.

       13.     During my time supporting the sales organization, I have learned that sales accounts

and opportunities are moved from one salesperson to another for a variety of business reasons.

One of those reasons can be due to a salesperson taking an extended leave of absence. In that

circumstance, sales accounts and opportunities are typically moved back to the originally assigned

salesperson upon the return from leave, but there are occasions when that does not occur. A couple

of examples of those occasions are when a strong relationship has developed between the client

and the new sales representative or the client requests the new sales representative remain

involved.

       14.     One of the purposes of Charter’s Sales Science Department is to monitor the sales

modules, which consist of a mix of sales accounts and opportunities, to ensure equal distribution

within the various sales teams. If the sales modules for a particular sales team are not as equally

distributed as they should be, then the Sales Science Department can shift accounts and

opportunities around. After Ms. Broam raised concerns to me about her sales accounts, I spoke

with the Sales Science Department and was advised that there was nothing abnormal with or

concerning about Ms. Broam’s sales module following her return from FMLA leave.

       15.     As with Ms. Shipp, not once during these discussions in April 2016 did Ms. Broam

ever advise, mention, or insinuate to me that Mr. Matthews was treating her differently based on

her gender, age, or any other EEO characteristic or category. She also never told me that she felt

discriminated against in any way or that Mr. Matthews had yelled at her, slammed his hand on

anything, made any inappropriate comments about her or anyone else, or wrongly moved her from

being a Major Account Executive to an Account Manager.




                                           Page 5 of 6
Case 1:18-cv-00760-LY Document 22-29 Filed 10/01/19 Page 7 of 7
